PER CURIAM.
Appellant, Victor Ledesma, appeals a final order denying appellant’s motion for attorney’s fees based on the alleged failure of appellee, Bankers Insurance Company, to timely pay personal injury protection (PIP) benefits under an automobile insurance policy. We affirm the order of the trial court denying appellant’s motion for attorney’s fees because the record clearly establishes that appellee paid the benefits sued for within thirty days of having been furnished with the bills and application for payment. A PIP insurer has thirty days after being “furnished written notice of the fact of a covered loss and of the amount of same,” to make payment. § 627.736(4)(b), Fla.Stat. (1989); see Obando v. Fortune Insurance Company, 563 So.2d 116 (Fla. 3d DCA 1990).
Affirmed.